CAMPBELL, J.
(concurring specially). I think chapter 157, Laws 1923, is entirely correlative to chapter 158, Laws 1923, and that the 'word “subpoena” in chapter 157 must be construed as referring solely to the order contemplated by section 3, c. 158, entered by a foreign court in a state having a law similar to chapter 158, Laws 1923, ordering a witness residing or being in that state to attend and testify in a criminal case in South Dakota under pain of punishment by the foreign court if he fails so to do.
Chapters 157 and 158, Laws 1923, deal with an entirely new class of witnesses in criminal actions in this state, namely, those directed by a foreign court to appear and testify in this state. With the constitutionality of such statutes we are not here concerned. Certainly the enactment of those statutes dealing exclusively with witnesses compelled to this state by order of a foreign court should not be construed by implication as affecting in any -manner the rights or privileges of the only class of witnesses coming from without the state to testify in a criminal action in the state previously known to- our law, namely, those who came voluntarily. The Legislature has made no attempt to act with reference to this voluntary class, and their privileges and immunities should'' be held to remain as previously established by judicial decision in this state as set out in Malloy v. Brewer, 64 N. W. 1120, 7 S. D. 587, 58 Am. St. Rep. 856.
I concur in the view that the order appealed from must be reversed.